UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                        No. 18-1259


KIRK E. WEBSTER,

                   Plaintiff - Appellant,

             v.

JAMES MATTIS, Secretary of Defense,

                   Defendant - Appellee,

             and

ROBERT CARDILLO, Director, National Geospatial Intelligence Agency;
JACK W. RICKERT, Assistant General Counsel; JOHN ZIMMERMAN,
Supervisory Benefits Specialist; JAMES L. LEE, Deputy General Counsel
(EEOC); KENNETH MORSE, Federal Sector Mediator; PATSY COLEMAN,
National Geospatial Intelligence Agency Director, Resolution Center;
THEODORE HARPER, Supervisor, Debt Processing Branch,

                   Defendants,

             v.

UNITED STATES OF AMERICA,

                   Party-in-Interest.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-01384-TSE-IDD)


Submitted: June 28, 2018                                      Decided: July 17, 2018
Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kirk E. Webster, Appellant Pro Se. Rebecca Sara Levenson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kirk E. Webster appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing this action filed pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e to 2000e-17 (2012), for want of

jurisdiction. See Fed. R. Civ. P. 12(b)(1). We have reviewed the record and find no

reversible error. Accordingly, we deny the motion to strike the response brief and affirm

for the reasons stated by the district court. Webster v. Mattis, No. 1:17-cv-01384-TSE-

IDD (E.D. Va. Feb. 27, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3